18‐1765‐cv 
Cipolloni v. City of New York 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                   
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of December, two thousand eighteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                                         Circuit Judges.                 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
CARMEN CIPOLLONI, 
                                         Plaintiff‐Appellant, 
                                                                                           
                                         v.                                                      18‐1765‐cv 
                                                                                       
CITY OF NEW YORK, 
                                         Defendant‐Appellee. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
  FOR PLAINTIFF‐APPELLANT:                                                 STEVEN M. WARSHAWSKY, The 
                                                                           Warshawsky Law Firm, New York, 
                                                                           New York; Tomaz J. Piotrowski, T.J. 
                                                                           Piotrowski Law Firm, Brooklyn, New 
                                                                           York. 
                                                                            
  FOR DEFENDANT‐APPELLEE:                                                  KATHY C. PARK (Devin Slack, 
                                                                           Deborah A. Brenner, on the brief), for 
                                                                                              

                                                 Zachary W. Carter, Corporation 
                                                 Counsel of the City of New York, 
                                                 New York, New York.  
                                                  
              Appeal from the United States District Court for the Eastern District of 

New York (Donnelly, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiff‐appellant Carmen Cipolloni was arrested on March 17, 2016 after 

the New York Police Department (ʺNYPDʺ) database showed that he had an active 

order of protection against him.  Cipolloni was released after prosecutors discovered 

that the order of protection had been dismissed.  Cipolloni brought a 42 U.S.C. § 1983 

action against defendant‐appellee City of New York (the ʺCityʺ).  On May 21, 2018, the 

district court granted the Cityʹs motion to dismiss pursuant to Federal Rule of Civil 

Procedure 12(b)(6).  Cipolloni filed a timely notice of appeal on June 12, 2018.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal. 

              The following facts are drawn from the complaint and presumed to be 

true.  On March 17, 2016, around 2:00 a.m., Cipolloni went to his girlfriendʹs apartment 

in Queens, New York.  Cipolloni was standing in a public entryway of the apartment 

building and talking to his girlfriend on the phone when police arrived.  Cipolloni was 




                                           ‐ 2 ‐ 
 
                                                                                                 

detained and police ran a background check in the NYPD database.  The NYPD 

database showed an active order of protection against him.   

              The order of protection, however, had been dismissed on January 28, 2016, 

but the dismissal was not reported in the NYPD database.  Both Cipolloni and his 

girlfriend, who sought the prior order of protection, informed police that it had been 

dismissed.  Nevertheless, police arrested Cipolloni and charged him with criminal 

contempt.  Several hours after he was detained, prosecutors discovered the database 

error and the charges against Cipolloni were dropped.   

              Cipolloni sued the City, asserting a claim under § 1983 because ʺthe City 

knows that the design and operation of the NYPD database, which contains erroneous 

and out‐of‐date information, results in innocent persons being falsely arrested for 

violating expired orders of protectionʺ and the City has failed to prevent these 

constitutional violations.  App. at 27.  In a memorandum decision and order entered 

May 21, 2018, the district court dismissed Cipolloniʹs § 1983 claim for failure to state a 

claim and declined to exercise pendent jurisdiction over his state law claims.  This 

appeal followed.   

              ʺWe review de novo the grant of a Rule 12(b)(6) motion to dismiss for 

failure to state a claim, accepting all factual allegations as true and drawing all 

reasonable inferences in favor of the plaintiff.ʺ  Montero v. City of Yonkers, 890 F.3d 386, 

394 (2d Cir. 2018).  ʺTo survive a motion to dismiss, a complaint must contain sufficient 



                                             ‐ 3 ‐ 
 
                                                                                                   

factual matter, accepted as true, to state a claim to relief that is plausible on its face.ʺ  

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).  A claim is 

plausible where it allows the court to ʺdraw the reasonable inference that the defendant 

is liable for the misconduct alleged.ʺ  Id.  This requires ʺmore than a sheer possibility 

that a defendant has acted unlawfully.ʺ  Id.  Moreover, pleading facts consistent with a 

defendantʹs liability or ʺ[t]hreadbare recitals of the elements of a cause of action, 

supported by merely conclusory statements, do not suffice.ʺ  Id. 

               Municipalities may be sued under § 1983.  Monell v. Depʹt of Social Servs., 

436 U.S. 658, 690 (1978).  To state a claim for municipal liability, a plaintiff must plead 

that ʺ(1) an official policy or custom . . . (2) causes the plaintiff to be subjected to (3) a 

denial of a constitutional right.ʺ  Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 

2007).  ʺOfficial municipal policy includes the decisions of a governmentʹs lawmakers, 

the acts of its policymaking officials, and practices so persistent and widespread as to 

practically have the force of law.ʺ  Connick v. Thompson, 563 U.S. 51, 61 (2011).  

ʺ[I]solated actsʺ by non‐policymaking municipal employees are not sufficient to 

demonstrate a municipal custom or policy.  Jones v. Town of E. Haven, 691 F.3d 72, 81 (2d 

Cir. 2012) (holding that ʺtwo instances, or at the most three, over a period of several 

yearsʺ is insufficient); Green v. City of New York, 465 F.3d 65, 81 (2d Cir. 2006) (holding 

that one instance of a violation is insufficient to constitute a practice).  A municipal 

policy may be inferred, however, from evidence of a supervisory officialʹs deliberate 



                                               ‐ 4 ‐ 
 
                                                                                                 

indifference to isolated acts.  Jones, 691 F.3d at 81.  ʺTo establish deliberate indifference a 

plaintiff must show that a policymaking official was aware of constitutional injury, or 

the risk of constitutional injury, but failed to take appropriate action to prevent or 

sanction violations of constitutional rights.ʺ  Id.  This is a ʺstringent standard of faultʺ 

and ʺrequires a showing that the official made a conscious choice[] and was not merely 

negligent.ʺ  Id. 

               Cipolloni alleges that the City has a ʺsystemic problemʺ with its database 

that results in innocent persons being arrested based on vacated or dismissed orders of 

protection.  Appellants Br. at 21.  Cipolloni has plausibly alleged that the City has a 

practice of failing to update the NYPD database to reflect changes to orders of 

protection.  For example, Cipolloni alleged that the NYPD database ʺcontains no 

information about the disposition of the case for which the order of protection was 

issued,ʺ and when the NYPD receives information that the order of protection has been 

ʺmodified, vacated, or dismissed, this information is not properly and timely entered 

into the NYPD database.ʺ  App. at 24. 

               Cipolloni has failed to plausibly allege, however, that the City has a 

persistent and widespread practice of arresting individuals based on the NYPD 

database errors so as to constitute a municipal policy.  Cipolloni argues that ʺavailable 

evidence, and common sense, tells us that the problem . . . necessarily affects numerous 

people.ʺ  Appellantʹs Br. at 23.  But his complaint provided no concrete information to 



                                             ‐ 5 ‐ 
 
                                                                                                                 

support the conclusion.  His complaint cited only three isolated acts over a more than 

20‐year period: his own arrest and two other arrests from 1994 and 2011.  App. at 25 

(citing Valcarcel v. City of New York, No. 13‐cv‐1740, 2014 WL 4370858 (E.D.N.Y. Sept. 2, 

2014), and Welch v. City of New York, No. 95‐cv‐8953, 1997 WL 436382 (S.D.N.Y. Aug. 4, 

1997)).  Both of these cases, however, resulted in dismissals of the complaints.  Valcarcel, 

2014 WL 4370858, at *2 (dismissing municipal liability claim); Welch, 1997 WL 436382, at 

*4‐5 (finding officer had probable cause to make arrest).   

                        Cipolloni also cited statistics showing that 9.8% of arrests based on 

violations of orders of protection from January 2013 to November 2017 were dismissed 

prior to arraignment.1  But the reasons for these dismissals were not provided, and the 

mere fact that charges were dismissed does not mean the arrests were ʺfalse.ʺ  The sheer 

possibility that some of these dismissals may be attributable to erroneous NYPD 

database entries is insufficient to state a claim.  Cipolloni, therefore, has failed to 

plausibly plead that the City has a persistent and widespread practice of making arrests 

based on NYPD database errors.  

                       Nor has Cipolloni plausibly alleged that the City was deliberately 

indifferent to any such false arrests or that the City had ʺactual or constructive 

knowledgeʺ of a pattern of false arrests resulting from errors in the NYPD database.  

Cipolloni argues that the ʺmagnitude of this problemʺ ‐‐ that is, the purported hundreds 


                                                 
1          These statistics are not in the complaint, but the district court took judicial notice of them.   

                                                        ‐ 6 ‐ 
 
                                                                                              

of individuals being falsely arrested ‐‐ ʺis sufficiently large and widespread that the City 

must have been aware of it.ʺ  Appellantʹs Br. at 26‐27.  But this conclusory statement is 

made without any factual support or particularized allegations, and Cipolloniʹs theory 

that because there were errors in the database there must have been hundreds of false 

arrests amounts to no more than speculation and an allegation of the ʺsheer possibility 

that [the City] has acted unlawfully.ʺ  Iqbal, 556 U.S. at 678. 

                                             * * * 

              We have considered Cipolloniʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 7 ‐